 



Exhibit 10.1

 

[logo_001.jpg]

 

Stock Purchase Agreement – Quartal Financial Solutions AG / GEP Equity Holdings
Limited

 

This Stock Purchase Agreement (“Agreement”) is entered as of December 4, 2019,
by and between:

 

  1. GEP Equity Holdings Limited is a Seychelles Limited Company that has its
principal place of business located at 34 St. Augustine´s Gate, Hedon HU12 8EX,
United Kingdom (herein referred to as the “Seller”); and         2. Quartal
Financial Solutions AG is a Suisse corporation that has its principal place of
business located at Herostrasse 9, 8048 Zurich, Switzerland (herein referred to
as the “Purchaser”).

 

The Purchaser and Seller may collectively be referred to herein as the
“Parties”.

 

WHEREAS, GEP Equity Holdings Limited is fully owned subsidiary of Argentum 47,
Inc.; and

 

WHEREAS, Quartal Financial Solutions AG is a fully owned subsidiary of Quartal
Financial Solutions Inc.; and

 

WHEREAS, GEP Equity Holdings Limited is the beneficial owner of Two Hundred and
Twenty-Seven Thousand, One Hundred (227,100) common shares of Quartal Financial
Solutions Inc.; and

 

WHEREAS, these 227,100 common shares are represented by share certificate 1021
and were legally issued to GEP Equity Holdings Limited on October 3, 2016; and

 

WHEREAS, Quartal Financial Solutions AG desires to purchase these common shares
from GEP Equity Holdings Limited; and

 

WHEREAS, GEP Equity Holdings Limited desires to sell such common shares to
Quartal Financial Solutions AG.; and

 

WHEREAS, the Parties desire to enter into this Agreement pursuant to which
Purchaser will purchase from Seller 227,100 common shares of Quartal Financial
Solutions Inc.

 

NOW, THEREFORE, in consideration for the promises set forth in this Agreement,
the Parties agree as follows:

 

  1. PURCHASE AND SALE.

 

Subject to the terms and conditions set forth in this Agreement, Purchaser
hereby agrees to purchase from Seller, and Seller hereby agrees to sell,
transfer and convey to the Purchaser, Two Hundred and Twenty-Seven Thousand, One
Hundred (227,100) shares of Common stock of Quartal Financial Solutions Inc.
(the “Stock”).

 

  2. PURCHASE PRICE.

 

The purchase price for the 227,100 common shares shall be a total of One Hundred
and Seventy Thousand, Three Hundred and Twenty-Five Swiss Francs (170,325 CHF)
equivalent to approximately U.S.$170,160 (One Hundred and Seventy Thousand, One
Hundred and Sixty U.S. Dollars) at the date of this agreement.

 

  

 

 

  3. PAYMENT.

 

The Parties agree that the purchase consideration for the Stock, One Hundred and
Seventy Thousand, Three Hundred and Twenty-Five Swiss Francs (170,325 CHF), will
be wired directly to Mr. David E. Wise, Attorney at Law IOLTA Account with Bank
of America. David E. Wise, Esq. has agreed to serve as the “Escrow Agent” for
this transaction, which must be consummated on or before December 16, 2019.

 

  4. DEFAULT.

 

If the Purchaser fails to wire the purchase consideration to the Escrow Agent on
or before December 16, 2019, the Seller will not be obligated to transfer the
share certificate, object of this sale and purchase transaction, to the
Purchaser and this Agreement will be deemed null and void.

 

  5. CLOSING

 

The effective date of this Agreement will be the date that both Parties have
executed the Agreement and have subsequently emailed a scanned copy to the other
Party and to the Escrow Agent.

 

Upon confirmation that the purchase consideration has been fully received by the
Escrow Agent, the Seller shall inform the Purchaser of such receipt of funds and
the share certificate representing the Stock shall be duly endorsed by the
Seller and sent (via private courier), within 3 working days, to the Transfer
Agent (Clear Trust LLC based in Tampa Florida - USA) for processing and
subsequent transfer to the Purchaser. The Purchaser has requested that the
shares are transferred to Quartal Financial Solutions AG in “Book-Entry” form.
This Quartal Financial Solutions Inc. share certificate will be accompanied by
an appropriate stock transfer form that will be duly signed by a director that
represents the Seller. A fully executed copy of this Agreement will also form
part of the accompanying documents sent to the Transfer Agent.

 

  6. REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER.

 

The Seller hereby warrants and represents that:

 

  a) Restrictions on Stock. The Seller is not a party to any agreements that
create rights or obligations in the Stock relating to any third-party including
voting or stockholder agreements. The Seller is the lawful owner of the Stock,
free and clear of any encumbrances, security interests or liens of any kind and
has full power and authority to sell and transfer the Stock as contemplated in
this Agreement.         b) Organization and Standing. To the Seller’s knowledge,
the Company is duly organized, validly existing and in good standing under the
laws of the Republic of Seychelles and has full power and authority to own and
operate its property and assets and to carry on its business as presently
conducted.

 

The Purchaser hereby warrants and represents that:

 

  a) Organization and Standing. To the Purchaser’s knowledge, the Company is
duly organized, validly existing and in good standing under the Laws of
Switzerland and has full power and authority to own and operate its property and
assets and to carry on its business as presently conducted.

 

  7. SEVERABILITY.

 

If any part or parts of this Agreement shall be held unenforceable for any
reason, the remainder of this Agreement shall continue in full force and effect.
If any provision of this Agreement is deemed invalid or unenforceable by any
court of competent jurisdiction, and if limiting such provision would make the
provision valid, then such provision shall be deemed to be construed as so
limited.

 

  

 

 

  8. BINDING EFFECT.

 

The covenants and conditions contained in this Agreement shall apply to and bind
the parties and the heirs, legal representatives, successors and permitted
assigns of the Parties.

 

  9. BROKER’S FEES.

 

The Parties represent that there has been no act in connection with the
transactions contemplated in this Agreement that would give rise to a valid
claim against either party for a broker’s fee, finder’s fee or any other similar
payment.

 

  10. ENTIRE AGREEMENT.

 

This Agreement constitutes the entire agreement between the Parties and
supersedes any prior understanding or representation of any kind preceding the
date of this Agreement. There are no other promises, conditions, understandings
or other agreements, whether oral or written, relating to the subject matter of
this Agreement. This Agreement may be modified in writing and must be signed by
both the Seller and Purchaser.

 

  11. GOVERNING LAW.

 

This Agreement shall be governed by and construed in accordance with the Laws of
England and Wales.

 

  12. NOTICE.

 

Any notice required or otherwise given pursuant to this Agreement shall be in
writing via email:

 

  a) If to Purchaser:     Quartal Financial Solutions AG     Mr. Thierry
Zuppinger – Director / CEO     Email: thierry.zuppinger@quartalfs.com

 

  b) If to Seller:     GEP Equity Holdings Limited     Mr. Enzo Taddei -
Director     Email: enzo@arg47.com

 

  c) If to the Escrow Agent:     Mr. David E. Wise, Esq.     Email:
wiselaw@verizon.net

 

  13. WAIVER.

 

The failure of either party to enforce any provisions of this Agreement shall
not be deemed a waiver or limitation of that party’s right to subsequently
enforce and compel strict compliance with every provision of this Agreement.

 

  

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed the
day and year first above written.

 

PURCHASER:   SELLER:       Quartal Financial Solutions AG   GEP Equity Holdings
Limited       /s/ Thierry Zuppinger   /s/ Enzo Taddei Mr. Thierry Zuppinger  
Mr. Enzo Taddei CEO   Director

 

PURCHASER:

 

Quartal Financial Solutions AG

 

/s/ Ralph Mogicato     Mr. Ralph Mogicato     Chairman    

 



  

 

 